The defendants’ petition for certification for appeal from the Appellate Court, 51 Conn. App. 790 (AC 18041), is granted, limited to the following issue:
“Whether the Appellate Court properly concluded that the defendants were not aggrieved by a trial court order prohibiting a nonparty general partnership from disposing of any of its funds, where the general partners of the subject partnership are two coiporations, where the defendants are the sole owners of one of those corporations, and where the order was requested to prevent the defendants from disbursing funds from the partnership to themselves?”
Charles D. Ray, in support of the petition.
Thomas G. Wolff, in opposition.
Decided May 6, 1999